                            Case 19-10226-BLS           Doc 11       Filed 02/05/19        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         ARSENAL ENERGY HOLDINGS LLC,                                   Case No. 19-10226 (BLS)

                               Debtor.1


                                       AGENDA FOR FIRST DAY HEARING
                                      AND INDEX OF FIRST DAY PLEADINGS

         Date and Time of Hearing: FEBRUARY 6, 2019 AT 10:30 A.M. (ET)

         Location:          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                            DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                            NO. 1, WILMINGTON, DELAWARE 19801

         PETITION AND RELATED PLEADINGS

         1.       Voluntary Chapter 11 Petition [D.I. 1, 2/4/19]

         2.       Declaration of Allen Goetz, Chief Financial Officer, in Support of Chapter 11 Petitions,
                  First Day Pleadings and Retention Applications [D.I. 2, 2/4/19]

         MATTERS GOING FORWARD

         3.       Debtor’s Application for Entry of an Order Appointing Prime Clerk LLC as Claims and
                  Noticing Agent, Pursuant to 28 U.S.C. § 156(c), Section 105(a) of the Bankruptcy Code,
                  Bankruptcy Rule 2002(f), and Local Rule 2002-1(f), Effective Nunc Pro Tunc to the
                  Petition Date [D.I. 3, 2/4/19]

                  Status:      This matter is going forward.

         4.       Debtor’s Motion for Entry of an Order (I) Authorizing Continued Maintenance and Use
                  of Prepetition Bank Account; (II) Authorizing Continued Use of Existing Check and
                  Business Forms; (III) Waiving the Requirements of 11 U.S.C. § 345(b); and
                  (IV) Granting Related Relief [D.I. 4, 2/4/19]

                  Status:      This matter is going forward.




         1
                  The last four digits of the Debtor’s taxpayer identification number are 6279. The Debtor’s address is 6031
                  Wallace Road Ext., Suite 300, Wexford, PA 15090.
01:24116719.1
                           Case 19-10226-BLS      Doc 11         Filed 02/05/19   Page 2 of 2



           5.    Debtor’s Motion for Entry of an Order (I) Scheduling Combined Hearing on Adequacy of
                 Disclosure Statement and Confirmation of Pre-Packaged Plan; (II) Approving Procedures
                 for Objecting to Disclosure Statement and Pre-Packaged Plan; (III) Approving
                 Prepetition Solicitation Procedures and Form and Manner of Notice of Commencement,
                 Combined Hearing, and Objection Deadline; (IV) Approving Notice and Objection
                 Procedures for the Assumption of Executory Contracts and Unexpired Leases;
                 (V) Conditionally (A) Directing the United States Trustee Not to Convene Section 341(a)
                 Meeting of Creditors and (B) Waiving Requirement of Filing Schedules and Statements
                 and Rule 2015.3 Reports; and (VI) Granting Related Relief [D.I. 5, 2/4/19]

                 Related Documents:

                    A.       Pre-Packaged Plan of Reorganization of Arsenal Energy Holdings LLC [D.I.
                             6, 2/4/19]

                    B.       Disclosure Statement for Pre-Packaged Plan of Reorganization of Arsenal
                             Energy Holdings LLC [D.I. 7, 2/4/19]

                    C.       Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of
                             Votes and Tabulation of Ballots Cast on the Pre-Packaged Plan of
                             Reorganization of Arsenal Energy Holdings LLC [D.I. 8, 2/4/18]

                 Status:     This matter is going forward.

           Dated: February 5, 2019                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                                  /s/ Ashley E. Jacobs
                                                  Pauline K. Morgan (No. 3650)
                                                  Kara Hammond Coyle (No. 4410)
                                                  Ashley E. Jacobs (No. 5635)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Tel: (302) 571-6600
                                                  Fax: (302) 571-1253

                                                  -and-

                                                  SIMPSON THACHER & BARTLETT LLP
                                                  Michael H. Torkin
                                                  Kathrine A. McLendon
                                                  Nicholas E. Baker
                                                  425 Lexington Avenue
                                                  New York, New York 10017
                                                  T: (212) 455-2000
                                                  F: (212) 455-2502

                                                  Proposed Counsel to the Debtor and Debtor in Possession


01:24116719.1                                                2
